0DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2022 has been entered.
Response to Amendment
The amendment filed 03/28/2022 has been entered. Applicant has amended claims 1-5, 9, 13 and 17-21. No claims have been added or cancelled. Claims 1-24 are currently pending in the instant application.
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 03/28/2022, with respect to the rejection(s) of claim(s) 1-24 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over Todd et al (WO 2020/180291) in view of Oikarinen et al (US 9,779,015). Oikarinen teaches the amended limitation concerning the incremental snapshot as seen in the current rejection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al (WO 2020/180291) in view of Oikarinen et al (US 9,779,015).
Regarding claim 1, Todd teaches a non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by a processor cause the processor to perform acts comprising ([0085]): deploying a leader node that is in a leader-follower relationship with a follower node to manage metadata across a plurality of interconnected computing nodes ([0018] - In some cases, the consistency of the distributed metadata database is maintained using the Raft consensus algorithm. In the Raft algorithm, one node may be elected as a leader and may be responsible for servicing all read and write operations. The other nodes are follower nodes which receive copies of all transactions to enable them to update their own metadata database information); detecting a loss of operation or disconnection of the leader node ([0018] - Should the leader node fail, one of the follower nodes may be elected as leader and may take over serving read and write transactions); 
Todd does not explicitly teach responsive to the loss of operation or disconnection of the leader node, bringing up a new leader node at least by receiving an incremental snapshot at the new leader node and applying the incremental snapshot to the new leader node, wherein the incremental snapshot comprises a representation of data changed during a corresponding time period.
Oikarinen teaches responsive to the loss of operation or disconnection of the leader node, bringing up a new leader node at least by receiving an incremental snapshot at the new leader node and applying the incremental snapshot to the new leader node, wherein the incremental snapshot comprises a representation of data changed during a corresponding time period (Fig 19, Steps 1-4).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Todd to include, responsive to the loss of operation or disconnection of the leader node, bringing up a new leader node at least by receiving an incremental snapshot at the new leader node and applying the incremental snapshot to the new leader node, wherein the incremental snapshot comprises a representation of data changed during a corresponding time period as taught by Oikarinen. It would be advantageous to have the system to be the most up to date after a failure and having minimal down time as taught by the cited sections of Oikarinen.
Regarding claim 2. Todd teaches the non-transitory computer readable medium of claim 1, wherein the set of acts further comprise: retrieving further metadata from the follower node, wherein the further metadata was captured at the follower node after formation of the incremental snapshot ([0049] - Should the leader node fail, one of the follower nodes may be elected as leader and take over serving read and write transactions. As discussed additionally below, clients of the metadata DB are typically able to discover which node is the Raft leader and make its requests to that node based referring to an associated near cache. If the partition leader should change, the distributed cache and the near cache are updated so that the clients may be routed to that new leader).  
Regarding claim 3. Todd teaches the non-transitory computer readable medium of claim 2, wherein the set of acts further comprise: performing a consensus operation over the further metadata that was retrieved from the follower node ([0049] - Should the leader node fail, one of the follower nodes may be elected as leader and take over serving read and write transactions. As discussed additionally below, clients of the metadata DB are typically able to discover which node is the Raft leader and make its requests to that node based referring to an associated near cache. If the partition leader should change, the distributed cache and the near cache are updated so that the clients may be routed to that new leader).  
Regarding claim 4, Todd teaches the non-transitory computer readable medium of claim 2, wherein the set of acts further comprise: performing a quorum level consistency operation over the further metadata that was retrieved from the follower node ([0049] - Should the leader node fail, one of the follower nodes may be elected as leader and take over serving read and write transactions. As discussed additionally below, clients of the metadata DB are typically able to discover which node is the Raft leader and make its requests to that node based referring to an associated near cache. If the partition leader should change, the distributed cache and the near cache are updated so that the clients may be routed to that new leader).  
Regarding claim 5, Todd does not explicitly teach wherein, by processing the incremental snapshot, the leader node is brought to a data state corresponding to a time of the loss of operation or disconnection of the leader node at least by processing the incremental snapshot.
Oikarinen teaches wherein, by processing the incremental snapshot, the leader node is brought to a data state corresponding to a time of the loss of operation or disconnection of the leader node at least by processing the incremental snapshot (Fig 19, Steps 1-4).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Todd to include, wherein, by processing the incremental snapshot, the leader node is brought to a data state corresponding to a time of the loss of operation or disconnection of the leader node at least by processing the incremental snapshot as taught by Oikarinen. It would be advantageous to have the system to be the most up to date after a failure and having minimal down time as taught by the cited sections of Oikarinen.
Regarding claim 6, Todd teaches the non-transitory computer readable medium of claim 1, wherein the plurality of interconnected computing nodes are assigned to handle distributed metadata for a distributed file system ([0017] -some examples herein include a system able to route requests for a highly- available scalable distributed metadata database. The metadata database herein may provide high- availability by maintaining strongly consistent copies of the metadata on separate metadata nodes. Further, the metadata database provides scalability by partitioning the metadata and distributing the metadata across distinct metadata nodes).  
Regarding claim 7, Todd teaches the non-transitory computer readable medium of claim 6, wherein the distributed metadata for the distributed file system is sharded into a plurality of ranges of metadata ([0051] - Partitioning (also sometimes referred to as sharding) of the metadata in the metadata DB herein allows scaling of the metadata DB by dividing the responsibility of regions of metadata across distinct metadata nodes in the system. In this example, partitioning of the metadata DB is accomplished by dividing the key-space (i.e., the set of all possible keys 408) of each metadata table into key-space -ranges associated with a partition. Each partition is given a partition identifier and a set of key-space-ranges for which the node managing the DB partition is responsible).  
Regarding claim 8, Todd teaches the non-transitory computer readable medium of claim 6, wherein the leader node is assigned to handle one or more shards from among a plurality of ranges of metadata ([0053] -  Raft group is formed for each of three partitions 502, 504 and 506 on a subset of metadata nodes 202(l)-202(4). The leader of that Raft group is the partition leader and is responsible for serving all requests to the other members of that partition. Each metadata node 202 may be a member of multiple Raft groups and hence multiple partitions. Any metadata node 202 can become the leader for any of the partitions that it manages. In this example, the metadata node 202(1) manages a first partition 502 as a follower, a second partition 504 as a follower, and a third partition 506 as a follower. The metadata node 202(2) manages the first partition 502 as the leader and the second partition 504 as a follower. The metadata node 202(3) manages the second partition 504 as the leader and the third partition 506 as a follower. The metadata node 202(4) manages the first partition as a follower and the third partition 506 as the leader).
Claims 9-24 are rejected using similar reasoning seen in the rejection of claims 1-8 due to reciting similar limitations but directed towards a method and a system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210081432 teaches the limitations concerning the incremental snapshot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        

 /MARK D FEATHERSTONE/ Supervisory Patent Examiner, Art Unit 2166